Title: Thomas Jefferson to Archibald Thweatt, 1 January 1814
From: Jefferson, Thomas
To: Thweatt, Archibald


          Dear Sir Monticello Jan. 1. 1814.
          Your letter dated Oct. 26. but I presume for Nov. 26. came here during my absence in Bedford in December, and this is the first moment I have been able to reply to it. I am sorry it is not in my power to give you any information of the account of Farrel & Jones against mr Eppes. I do not know that I ever saw it, nor had I any information ever from him respecting it. I remember only to have heard mr Eppes complain that he was likely to lose whatever mr Cary had recieved of the produce of his
			 estate while he was under age. I should have been highly gratified to have been able to give you
			 information of it.—I have never heard from mr Hay on the subject of the report in the suit of Skelton’s exrs. I have ever looked upon it as a case wherein nothing could ever be got, and therefore always willing to let it go off the docket by consent. it will otherwise be in eternal lethargy in the court of Chancery.
          I hope mrs Thweat is well, and that you enjoy the same state. present me affectionately to her, and accept the assurance of my great friendship and respect
          Th:
            Jefferson
        